department of the treasury internal_revenue_service washington d c date number release date cc pa apjp br3 uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel district_counsel pacific northwest cc wr pnw hon from subject curtis g wilson assistant chief_counsel cc pa apjp request for chief_counsel_advice procedures to resolve certain tax_court cases this chief_counsel_advice responds to your memorandum dated date chief_counsel_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend a b c issue how should counsel resolve certain cases related to a common investment program where petitioners wish to enter into stipulated decisions consistent with earlier decisions in tax_court test cases that concerned the same investment program conclusion petitioners should submit to your office for review information which would substantiate claims for sanctions in line with the tax court’s prior holdings your office should make the determination with respect to whether the information provided is sufficient to substantiate sanctions in each particular case if your office determines the information provided is sufficient in a particular case you should enter into a stipulated decision for that case facts there are numerous cases before the tax_court involving investment programs promoted by a petitioners b and c were program participants and agreed with the government to be bound by the tax_court decisions in certain test cases due to government misconduct the tax_court decided with respect to certain test and nontest cases that petitioners who either had not had decisions entered in their cases or whose decisions were not final were relieved of liability for certain time-sensitive interest rate-based penalties that sanctions pursuant to sec_6673 would be imposed against the government based upon an approximation of excess attorney’s fees and costs petitioners incurred as a consequence of the misconduct that interest on these sanctions would commence from the date of the decisions and orders and that petitioners would not be entitled to attorney’s fees pursuant to sec_7430 the tax_court entered decisions in the test cases reflecting its holdings b and c are interested in ending their involvement in the litigation by entering into a stipulated decision they do not wish to await the outcome of any court of appeals’ decision b and c have offered to provide counsel with substantiation of attorney’s fees in order to calculate appropriate sanctions in line with the tax court’s prior holdings counsel anticipates other petitioners will wish to resolve their involvement in like manner rather than wait for disposition of any appeals law and analysis should b and c or other petitioners whose tax_court cases arose out of their involvement with the investment programs promoted by a wish to resolve their cases they should submit to your office for review information which would substantiate claims for sanctions in line with the tax court’s prior holdings your office should make the determination with respect to whether the information provided is sufficient to substantiate sanctions in each particular case if your office determines the information provided is sufficient in a particular case you should enter into a stipulated decision for that case the stipulated decisions should be patterned after the decisions already entered in the test cases except the paragraph relating to the payment of interest as of the date of the decision should appear below the judge’s signature due to jurisdictional concerns the stipulated decision would also contain a paragraph above the judge’s signature stating that petitioners are not entitled to an award of litigation costs under sec_7430 you should also add a paragraph below the judge’s signature where petitioners would stipulate that they will not seek further relief under the tax court's rules_of_practice and procedure or under sec_6673 with respect to their case s_case development hazards and other considerations none if you have any further questions please call the branch telephone number
